Supreme Court, New York County (A. Kirke Bartley, J.), rendered March 5, 2007, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony drug offender, to concurrent terms of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. There was ample evidence supporting the inference that defendant possessed drugs with intent to sell, including the substantial amount of cash and drugs recovered from defendant and the recovery of identically packaged drugs from the apparent buyer who accompanied defendant into a building. Although, in performing weight of evidence review, we may consider the jury’s verdict on other counts (see People v Rayam, 94 NY2d 557, 563 n [2000]), we find that defendant’s acquittal of the sale charge does not warrant a different conclusion (see People v Freeman, 298 AD2d 311 [2002], lv denied 99 NY2d 582 [2003]).
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Mazzarelli, Buckley, Renwick and Abdus-Salaam, JJ.